Title: To Thomas Jefferson from William Blount, [17 February 1791]
From: Blount, William
To: Jefferson, Thomas


[“Territory of the United States of America South of the River Ohio. At William Cobbs.” 17 Feb. 1791.] In December he appointed and commissioned civil and military officers for Davidson, Sumner, and Tennessee counties, which form the district of Mero. “The people of that district also appear much pleased with the change of the government.—The superior Court for the District of Washington is now setting. Judges Campbell and McNairy are present. Whether Mr. Perry accepts of his appointment or not. I am uninformed.”
